UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2014 Vision-Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 000-20970 13-3430173 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification no.) 40 Ramland Road South Orangeburg, NY (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (845) 365-0600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14[a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On July 31, 2014, the Company held its 2014 Annual Meeting of Stockholders (“Annual Meeting”).Each proposal subject to a vote at the Annual Meeting was described in detail in the Company's2014ProxyStatement, including an amendment to the Company’s certificate of incorporation (the “Amendment”). The Amendment was subsequently filed with the Secretary of State of the State of Delaware and effective as of July 31, 2014. A copy of the Amendment is attached hereto as Exhibit 99.1. With respect to eachoftheproposals,the Company's stockholders voted as indicated below. 1. Election of Directors (Proposal 1) For Withheld Abstentions Broker Non-Votes Katsumi Oneda Cheryl Pegus 2. Ratification of the Audit Committee's appointment of EisnerAmper LLP as the Company's independent registered public accounting firm for 2013 (Proposal 2) For Against Abstentions 3. Amend The Company’s Certificate Of Incorporation To Increase The Number Of Authorized Shares Of Common Stock (Proposal 3) For Against Abstentions There was no other business voted upon at the Annual Meeting. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1 Amendment to the Company's Certificate of Incorporation 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Vision-Sciences, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VISION-SCIENCES, INC. By: /s/ Howard I. Zauberman Name: Howard I. Zauberman Title: President and Chief Executive Officer Date: August 1, 2014
